   Case 1:19-mj-02593-JG Document 3 Entered on FLSD Docket 04/22/2019 Page 1 of 1


                                         M IN UTE O RD ER                                                 Page1
                               M agistrate Judge Jonathan G oodm an
                        King BuildingCouaroom 11-3                            Date:4/18/2019 Tim e:1:30 p.m.
Defendant: 1)MARIOAMILCARESTRADAORELLANA J#:18096-104        case #: 19-2593-M J-GOODM AN
AUsA:           X                  4- '                Auorney:
violation:s/D/Ny/       FwARR/sARcoTlcsIMPORTATION         Surr/ArrestDate:4/17/2019              YOB:1960
          CONSPIRACY

Proceeding: Initial-Appearance                                    CJA Appt:
Bond/PTD Held:C Yes C No                Recommended Bond:
Bond Setat:                                                       Co-sigrred by:
 T Surrenderand/ordo notobtain passports/traveldocs                     Language:

 nr- ReporttoPTSasdirected/or                 x'saweek/monthby Dispositio '
     phone:            x'saweek/monthin person
     Random urine testing by Pretrial                                                                             -
 Nr Services
     Treatm entasdeem ed necessary
 r Refrainfrom excessiveuseofalcohol                                                 '
 c paxicipateinmentalhealthassessmentatreatment                                    o .r            > v :n
 IC I Maintainorseekfull-timeemployment/education
 Rr Nocontactwithvictims/witnesses,exceptthroughcounsel
 NC Nofirearms
 Nr Nottoencumberproperty
 C Maynotvisittransportationestablishments
     Homeconfinement/ElectronicMonitoringand/or
     Curfèw              pm to           am ,paid by
 r- Allowances:M edicalneeds,courtappearances,attorneyvisits,
     religious,em ploym ent
 Nr Travelextendedto:                                                    Timef
                                                                             romtoday to              excluded
 E Other:                                                                from speedyTrialClock
NEXT COURT AP    NCE     oate:           Tim e:          Judge:                          Place:
 e ortREcounsel:                             J.          /& * '/m
 TD/DMAHearin :                    X              / X
Prelim/ArraignorRemoval:                          lQ
StatusConference RE:                                                                              .
                w          .
D.A.R.          .           .                                 yjmeincourt: /                          .
                                  s/lonathanGoodman                                   MagistrateJudge
